Citation Nr: 0934050	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for left leg varicose veins.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for residuals of a left knee injury with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to April 
1980.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from two March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  During the pendency of the appeal, 
the matter was transferred to the RO in North Little Rock, 
Arkansas.

A Travel Board hearing was scheduled for December 2008.  
However, it appears the Veteran cancelled this hearing.  
Therefore, the Veteran has withdrawn his request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2005 Notice of Disagreement and January 2006 
Substantive Appeal to the Board, the Veteran stated that 
problems associated with his left leg disabilities had 
prevented him from finding or keeping a job.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  In June 2006, the Veteran received a 
letter informing him of the evidence and criteria necessary 
to establish TDIU.  However, review of the claims file 
indicates that VA has not adjudicated this issue or taken any 
other additional action.

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  Although the 
Veteran has perfected an appeal to the Board, the matter 
should be remanded to the RO for readjudication of the 
Veteran's claims for an increased disability rating for left 
leg varicose veins and an increased disability rating for 
residuals of a left knee injury with degenerative changes, to 
include the issue of TDIU, in accordance with the holding in 
Rice.

In addition to the foregoing, the Board observes that the 
Veteran submitted a statement in July 2007 noting that he had 
been seen at the Texarkana, Arkansas, VA Clinic in June 2007 
and would be returning in 3 months for a follow up visit.  A 
June 2008, supplemental statement of the case, notes that the 
RO had tried to electronically access treatment records from 
the VA Medical Center in Little Rock "which has control of 
Texarkana Clinic records," but found no records no more 
recent than 2005.  However, the Board observes that the 
parent facility of the Texarkana, Community Based Outpatient 
Clinic (CBOC), is the Overton Brooks VAMC in Shreveport, 
Louisiana.  As it appears that the Veteran's records may have 
been requested from the wrong facility, further efforts to 
obtain these records should be made.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:

1.  The RO or AMC should obtain treatment 
records from the Texarkana, Arkansas, VA 
Medical Center, and/or its parent 
facility, the Shreveport VAMC pertaining 
to the Veteran's service-connected 
varicose veins and right knee from June 
2007 to the present.   

All efforts made to obtain these records 
should be documented in the claims 
folder.  If the RO or AMC is unable to 
obtain these record, appropriate notice 
should be furnished to the Veteran 
pursuant to 38 C.F.R. § 3.159(e).  

2.  Thereafter, the Veteran's claims must 
be readjudicated by the RO, to include 
the issue of TDIU.  If a full grant of 
the benefits sought is not granted, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




